 



Exhibit 10.12
FORM OF
KEY EXECUTIVE EMPLOYMENT PROTECTION AGREEMENT
     THIS AGREEMENT between Landstar System, Inc., a Delaware corporation (the
“Company”), and _______________ (the “Executive”), dated as of this ___ day of
_______________, 200__.
W I T N E S S E T H:
     WHEREAS, the Company has employed the Executive in an executive officer
position and has determined that the Executive holds a position of significant
importance with the Company;
     WHEREAS, the Company believes that, in the event it is confronted with a
situation that could result in a change in ownership or control of the Company,
continuity of management will be essential to its ability to evaluate and
respond to such situation in the best interests of shareholders;
     WHEREAS, the Company understands that any such situation will present
significant concerns for the Executive with respect to his financial and job
security;
     WHEREAS, the Company desires to assure itself of the Executive’s services
during the period in which it is confronting such a situation, and to provide
the Executive certain financial assurances to enable the Executive to perform
the responsibilities of his position without undue distraction and to exercise
his judgment without bias due to his personal circumstances;
     WHEREAS, to achieve these objectives, the Company and the Executive desire
to enter into an agreement providing the Company and the Executive with certain
rights and obligations upon the occurrence of a Change of Control (as defined in
Section 2);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is hereby agreed by and between the Company and the
Executive as follows:
     1. Operation of Agreement. (a) Effective Date. The effective date of this
Agreement shall be the date on which a Change of Control occurs (the “Change of
Control Date”), provided that, except as provided in Section 1(b), if the
Executive is not employed by the Company on the Change of Control Date, this
Agreement shall be void and without effect. Notwithstanding the foregoing, if,
prior to the occurrence of a Change of Control or a Potential Change of Control
(as defined in Section 2), the Executive is demoted, the Board of Directors
shall have the right to declare this Agreement void and without effect.

1



--------------------------------------------------------------------------------



 



     (b) Termination of Employment Following a Potential Change of Control.
Notwithstanding Section 1(a), if (i) the Executive’s employment is terminated by
the Company without Cause (as defined in Section 2) after the occurrence of a
Potential Change of Control and prior to the occurrence of a Change of Control
and (ii) a Change of Control occurs within one year of such termination, the
Executive shall be deemed, solely for purposes of determining his rights under
this Agreement, to have remained employed until the date such Change of Control
occurs and to have been terminated by the Company without Cause immediately
after this Agreement becomes effective.
     (c) Termination of Employment Following Death or Disability. This Agreement
shall terminate automatically upon the Executive’s death or termination due to
Disability (as defined in Section 2).
     2. Definitions. (a) Change of Control. For the purposes of this Agreement,
a “Change of Control” shall mean (i) any “person,” including a “group” (as such
terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of
1934, as amended (“the Act”)), but excluding the Company, any of its
subsidiaries, or any employee benefit plan of the Company or any of its
subsidiaries, or any employee benefit plan of the Company or any of its
subsidiaries, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Act), directly or indirectly, of common stock of the Company
representing the greater of 35% or more of the combined voting power of the
Company’s then outstanding common stock; (ii) the shareholders of the Company
approve a definitive agreement (a) for the merger or other business combination
of the Company with or into another corporation, a majority of the directors of
which were not directors of the Company immediately prior to the merger and in
which the shareholders of the Company immediately prior to the effective date of
such merger directly or indirectly own less than 50% of the voting power in such
corporation or (b) for the sale or other disposition of all or substantially all
of the assets of the Company; or (iii) the purchase of common stock of the
Company pursuant to any tender or exchange offer made by any “person,” including
a “group” (as such terms are used in Sections 13(d) and 14(d)(2) of the Act),
other than the Company, any of its subsidiaries, or an employee benefit plan of
the Company or any of its subsidiaries for 35% or more of the common stock of
the Company.
     (b) Potential Change of Control. For the purposes of this Agreement, a
“Potential Change of Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Act)
commences a tender offer for common stock, which if consummated, would result in
such person owning 35% or more of the combined voting power of the Company’s
then outstanding common stock; (ii) the Company enters into an agreement the
consummation of which would constitute a Change of Control; (iii) proxies for
the election of directors of the Company are solicited by anyone other than the
Company; or (iv) any other event occurs which is deemed to be a Potential Change
of Control by the Board of Directors of the Company.
     (c) Cause. For the purposes of this Agreement, “Cause” means (i) the
Executive’s conviction or plea of nolo contendere to a felony; (ii) an act or
acts of extreme dishonesty or gross misconduct on the Executive’s part which
result or are intended to result in

2



--------------------------------------------------------------------------------



 



material damage to the Company’s business or reputation; or (iii) repeated
material violations by the Executive of his position, authority or
responsibilities as in effect at the Change of Control Date, which violations
are demonstrably willful and deliberate on the Executive’s part and which result
in material damage to the Company’s business or reputation.
     (d) Good Reason. “Good Reason” means the occurrence of any of the
following, without the express written consent of the Executive, after the
occurrence of a Potential Change of Control or a Change of Control:
     (i) (A) the assignment to the Executive of any duties inconsistent in any
material adverse respect with the Executive’s position, authority or
responsibilities as in effect at the Change of Control Date, or (B) any other
material adverse change in such position, including titles, authority or
responsibilities;
     (ii) any failure by the Company, other than an insubstantial or inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by the Executive, to provide the Executive with (A) an annual base salary, as it
may be increased from time to time (the “Base Salary”), which is at least equal
to the Base Salary paid to the Executive immediately prior to the Change of
Control Date, or (B) incentive compensation opportunities at a level which is at
least equal to the level of incentive compensation opportunities made available,
to the Executive immediately prior to the Change of Control Date;
     (iii) the failure by the Company to permit the Executive (and, to the
extent applicable, his dependents) to participate in or be covered under all
pension, retirement, deferred compensation, savings, medical, dental, health,
disability, group life, accidental death and travel accident insurance plans and
programs of the Company and its affiliated companies at a level that is
commensurate with the Executive’s participation in such plans immediately prior
to the Change of Control Date (or, if more favorable to the Executive, at the
level made available to the Executive or other similarly situated officers at
any time thereafter);
     (iv) the Company’s requiring the Executive to be based at any office or
location more than 50 miles from that location at which he performed his
services for the Company immediately prior to the Change of Control, except for
travel reasonably required in the performance of the Executive’s
responsibilities; or
     (v) any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 5.
     In no event shall the mere occurrence of a Change of Control, absent any
further impact on the Executive, be deemed to constitute Good Reason.
     (e) Disability. For purposes of this Agreement, “Disability” shall mean the
Executive’s inability to perform the duties of his position, as determined in
accordance

3



--------------------------------------------------------------------------------



 



with the policies and procedures applicable with respect to the Company’s
long-term disability plan, as in effect immediately prior to the Change of
Control Date.
     (f) Notice of Termination. Any termination by the Company for Cause or by
the Executive for Good Reason shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section 6(d). For purposes of
this Agreement, a “Notice of Termination” means a written notice given, in the
case of a termination for Cause, within 10 business days of the Company’s having
actual knowledge of the events giving rise to such termination, and in the case
of a termination for Good Reason, within 90 days of the later to occur of (x)
the Change of Control Date or (y) the Executive’s having actual knowledge of the
events giving rise to such termination, and which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the termination date is other than the date of receipt of such notice,
specifies the termination date of this Agreement (which date shall be not more
than 30 days after the giving of such notice). The failure by the Executive to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason shall not waive any right of the
Executive hereunder or preclude the Executive from asserting such fact or
circumstance in enforcing his rights hereunder.
     (g) Date of Termination. For the purpose of this Agreement, the term “Date
of Termination” means (i) in the case of a termination for which a Notice of
Termination is required, the date of receipt of such notice of Termination or,
if later, the date specified therein, as the case may be, and (ii) in all other
cases, the actual date on which the Executive’s employment terminates.
     3. Employment Protection Benefits. (a) Basic Benefits. If (x) on or before
the second anniversary of the Change of Control Date (i) the Company terminates
the Executive’s employment for any reason other than for Cause or Disability or
(ii) the Executive voluntarily terminates his employment for Good Reason at any
time on or before the second anniversary of the Change of Control Date or (y) if
the Executive voluntarily terminates his employment, with or without Good
Reason, at any time within the 60 day period beginning on the 181st day
following the Change of Control Date, then the Company shall pay the Executive
the following amounts:
     (i) the Executive’s Base Salary earned through the Date of Termination (the
“Earned Salary”);
     (ii) a cash amount (the “Severance Amount”) equal to one times the sum of
     (A) one-half (1/2) of the Executive’s Annual Base Salary; and
     (B) the amount that would have been payable to the Executive as a target
bonus for the year in which the Change of Control occurs; and

4



--------------------------------------------------------------------------------



 



     (iii) any vested amounts or benefits owing to the Executive under the
Company’s otherwise applicable employee benefit plans and programs, including
any compensation previously deferred by the Executive (together with any accrued
earnings thereon) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (the “Accrued Obligations”).
     The Earned Salary and Severance Amount shall be paid in a single lump sum
as soon as practicable, but in no event more than ten business days (or at such
earlier date required by law) following the Executive’s Date of Termination.
Accrued Obligations shall be paid in accordance with the terms of the applicable
plan, program or arrangement.
     (b) Continuation of Benefits. If the Executive receives the Severance
Amount described in this Section 3, the Executive (and, to the extent
applicable, his dependents) shall be entitled, after the Date of Termination
until the earlier of (x) the first anniversary of his Date of Termination (the
“End Date”) or (y) the date the Executive becomes eligible for comparable
benefits under a similar plan, policy or program of a subsequent employer, to
continue participation in all of the Company’s employee and executive welfare
and fringe benefit plans (the “Benefit Plans”) as were generally provided to the
Executive in accordance with the Company’s policies and practices immediately
prior to the Change of Control Date. To the extent any such benefits cannot be
provided under the terms of the applicable plan, policy or program, the Company
shall provide a comparable benefit under another plan or from the Company’s
general assets. The Executive’s participation in the Benefit Plans will be on
the same terms and conditions that would have applied had the Executive
continued to be employed by the Company through the End Date.
     (c) Indemnification. The Company shall indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out of the Executive’s performance as an officer, director or employee
of the Company or any of its subsidiaries or in any other capacity, including
any fiduciary capacity, in which the Executive serves at the request of the
Company to the maximum extent permitted by applicable law and the Company’s
Certificate of Incorporation and By-Laws (the “Governing Documents”), provided
that in no event shall the protection afforded to the Executive hereunder be
less than that afforded under the Governing Documents as in effect immediately
prior to the Change of Control Date.
     (d) Certain Further Payments by the Company. In the event that any amounts
or benefits paid or distributed to the Executive pursuant to this Agreement,
taken together with any amounts or benefits otherwise paid or distributed to the
Executive by the Company or any affiliated company (collectively, the “Covered
Payments”), are or become subject to the tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any similar tax that may hereafter be imposed, the Company shall pay to the
Executive at the time specified below an additional amount (the “Tax
Reimbursement Payment”) such that the net amount retained by the Executive with
respect to such Covered Payments, after deduction of any Excise Tax on the
Covered Payments and any Federal, state and local income or employment tax

5



--------------------------------------------------------------------------------



 



and Excise Tax on the Tax Reimbursement Payment provided for by this
Section 3(d), but before deduction for any Federal, state or local income or
employment tax withholding on such Covered Payments, shall be equal to the
amount of the Covered Payments.
     The Tax Reimbursement Payment shall be paid to the Executive not later than
10 business days following the payment of the Covered Payments; provided,
however, that if the amount of such Tax Reimbursement Payment cannot be finally
determined on or before the date on which payment is due, the Company shall pay
to the Executive by such date an amount estimated in good faith by the Company’s
independent certified public accountants appointed prior to the Change of
Control Date or tax counsel selected by such accountants (the “Accountants”) to
be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined, but in no event later than 45 calendar days after payment of the
related Covered Payments. In the event that the amount of the estimated Tax
Reimbursement Payment exceeds the amount subsequently determined to have been
due, such excess shall constitute a loan by the Company to the Executive,
payable on the fifth business day after written demand by the Company for
payment (together with interest at the rate provided in Section 1274(b)(2)(B) of
the Code).
     For purposes of determining whether any of the Covered Payments will be
subject to the Excise Tax and the amount of such Excise Tax,
     (i) such Covered Payments will be treated as “parachute payments” within
the meaning of Section 280G of the Code, and all “parachute payments” in excess
of the “base amount” (as defined under Section 280G(b)(3) of the Code) shall be
treated as subject to the Excise Tax, unless, and except to the extent that, in
the good faith judgment of the Accountants, the Company has a reasonable basis
to conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the base amount, or such parachute payments are
otherwise not subject to such Excise Tax, and
     (ii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Accountants in accordance with the principles of
Section 280G of the Code.
     For purposes of determining the amount of the Tax Reimbursement Payment,
the Executive shall be deemed to pay:
     (A) Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the calendar year in which the Tax Reimbursement Payment is
to be made, and

6



--------------------------------------------------------------------------------



 



     (B) any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Tax Reimbursement
Payment is to be made, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year.
     (e) Adjustments to the Tax Reimbursement Payment. In the event that the
Excise Tax is subsequently determined by the Accountants or pursuant to any
proceeding or negotiations with the Internal Revenue Service to be less than the
amount taken into account hereunder in calculating the Tax Reimbursement Payment
made, the Executive shall repay to the Company, at the time that the amount of
such reduction in the Excise Tax is finally determined, the portion of such
prior Tax Reimbursement Payment that would not have been paid if such Excise Tax
had been applied in initially calculating such Tax Reimbursement Payment, plus
interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in the event
any portion of the Tax Reimbursement Payment to be refunded to the Company has
been paid to any Federal, state or local tax authority, repayment thereof shall
not be required until actual refund or credit of such portion has been made to
the Executive, and interest payable to the Company shall not exceed interest
received or credited to the Executive by such tax authority for the period it
held such portion. The Executive and the Company shall mutually agree upon the
course of action to be pursued (and the method of allocating the expenses
thereof) if the Executive’s good faith claim for refund or credit is denied.
     In the event that the Excise Tax is later determined by the Accountants or
pursuant to any proceeding or negotiations with the Internal Revenue Service to
exceed the amount taken into account hereunder at the time the Tax Reimbursement
Payment is made (including, but not limited to, by reason of any payment the
existence or amount of which cannot be determined at the time of the Tax
Reimbursement Payment), the Company shall make an additional Tax Reimbursement
Payment in respect of such excess (plus any interest or penalty payable with
respect to such excess) at the time that the amount of such excess is finally
determined.
     (f) Discharge of the Company’s Obligations. Except as expressly provided in
Section 4, the Severance Amount and the other amounts payable and benefits
provided in respect of the Executive pursuant to this Section 3 following
termination of his employment shall be in full and complete satisfaction of the
Executive’s rights under this Agreement and any other claims he may have in
respect of his employment by the Company or any of its subsidiaries. Such
amounts shall constitute liquidated damages with respect to any and all such
rights and claims and, upon the Executive’s receipt of such amounts, the Company
shall be released and discharged from any and all liability to the Executive in
connection with this Agreement or otherwise in connection with the Executive’s
employment with the Company and its subsidiaries. Without limiting the
generality of the foregoing, the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive

7



--------------------------------------------------------------------------------



 



or others whether by reason of the subsequent employment of the Executive or
otherwise. Nothing in this Section 3(f), however, shall in any way limit the
Company’s obligations to the Executive pursuant to Section 3(c) hereof.
     4. Legal Fees and Expenses. If the Executive asserts any claim in any
contest (whether initiated by the Executive or by the Company) as to the
validity, enforceability or interpretation of any provision of this Agreement,
the Company shall pay the Executive’s legal expenses (or cause such expenses to
be paid) including, without limitation, his reasonable attorney’s fees, on a
quarterly basis, upon presentation of proof of such expenses, provided that the
Executive shall reimburse the Company for such amounts, plus simple interest
thereon at the 90-day United States Treasury Bill rate as in effect from time to
time, compounded annually, if the Executive shall not prevail, in whole or in
part, as to any material issue as to the validity, enforceability or
interpretation of any provision of this Agreement.
     5. Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors. The Company shall require any successor to
all or substantially all of the business and/or assets of the Company, whether
direct or indirect, by purchase, merger, consolidation, acquisition of stock, or
otherwise, by an agreement in form and substance satisfactory to the Executive,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform if no such
succession had taken place. This Agreement is personal to the Executive and is
not assignable by the Executive otherwise than by will or the laws of descent
and distribution. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.
     6. Miscellaneous. (a) Applicable Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, applied
without reference to principles of conflict of laws.
     (b) Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be resolved by binding arbitration. The arbitration
shall be held in Jacksonville, Florida, and except to the extent inconsistent
with this Agreement, shall be conducted in accordance with the Expedited
Employment Arbitration Rules of the American Arbitration Association then in
effect at the time of the arbitration, and otherwise in accordance with
principles which would be applied by a court of law or equity. The arbitrator
shall be acceptable to both the Company and the Executive. If the parties cannot
agree on an acceptable arbitrator, the dispute shall be heard by a panel of
three arbitrators, one appointed by each of the parties and the third appointed
by the other two arbitrators.
     (c) Entire Agreement. Upon the Change of Control Date, this Agreement shall
constitute the entire agreement between the parties hereto with respect to the
matters referred to herein. There are no promises, representations, inducements
or statements between the parties other than those that are expressly contained
herein. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. In the event any

8



--------------------------------------------------------------------------------



 



provision of this Agreement is invalid or unenforceable, the validity and
enforceability of the remaining provisions hereof shall not be affected. The
Executive acknowledges that he is entering into this Agreement of his own free
will and accord, and with no duress, that he has read this Agreement and that he
understands it and its legal consequences.
     (d) Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand-delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

     
If to the Executive:
  at the home address of the Executive noted on the records of the Company
 
   
If to the Company:
  Landstar System, Inc.
 
  13410 Sutton Park Drive South
 
  Jacksonville, Florida 32224
 
  Attn.: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
     IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Company
has caused this Agreement to be executed in its name on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all as of
the day and year first above written.

            LANDSTAR SYSTEM, INC.

      By:   /s/         Name:           Title:        

WITNESSED:
____________________

            ___________________________
                       

WITNESSED:
____________________

9